DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “wherein the first substrate includes a first glass substrate and a flexible film; the flexible film covers the first glass substrate, and the flexible film includes a first area and a second area; the first area corresponds to a display area of the display panel, and the second area corresponds to a non-display area of the display panel; cutting and stripping a part of the first glass substrate at the non-display area of the packaged display panel; and coating the first glass substrate, including: coating an organic compound on a groove disposed inside the first glass substrate,” as recited in claim 1, “wherein the first substrate includes a first glass substrate and a flexible film; the flexible film covers the first glass substrate, and the flexible film includes a first area and a second area; the first area corresponds to a display area of the display panel, and the second area corresponds to a non-display area of the display panel; cutting and stripping a part of the first glass substrate at the non-display area of the packaged display panel,” as recited in claim 2, and “wherein the flexible film is located above the first glass substrate and includes a first area and a second area; the first area corresponds to a display area of the display panel, and the second area attaches to a side of the display panel; the first glass 
Claims 3-11 and 13-20 are also allowed as being directly or indirectly dependent of the allowed independent base claim. 
Re Claims 1, 2 and 12, KIM (US 2018/0159072) discloses OLED display device that include flexible first substrate and second substrate bonded together using a sealing member. The first substrate includes display area and non-display area. However, KIM does not disclose the aforementioned allowable limitations of claims 1, 2 and 12. 
Lee et al. (US 2007/0158656) disclose display device that in includes firs substrate and second substrate and bonded together using a sealant the first substrate includes display region and non-display region.   However, Kim et al. do not disclose the aforementioned allowable limitations of claims 1, 2 and 12. 
Choi et al. (US 2014/0042398) disclose organic light emitting display that includes first base substrate and second top substrate sealed together via sealant. However, Choi et al. do not disclose the aforementioned allowable limitations of claims 1, 2 and 12. 
LEE et al. (US 2016/0149164) also disclose organic light emitting display that includes first and second substrates bonded together using a sealing member. However, LEE et al. do not disclose the aforementioned allowable limitations of claims 1, 2 and 12. 
Therefore, prior art of record neither anticipates nor render obvious the claimed limitation of the instant application as a whole either taken alone or in combination.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOK KEBEDE whose telephone number is (571)272-1862. The examiner can normally be reached Monday - Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly N. Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BROOK KEBEDE/
Primary Examiner, Art Unit 2894



/BK/
November 16, 2021